DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to RCE filed on February 23, 2022.

3.	Claims 1-12 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	 Although the prior art disclose several claimed limitations, none of the references teaches:
 “in response to the vehicle entering a predetermined distance of a destination where the vehicle is to be stopped, determine an initial stop position candidate at which the vehicle is stopped for a user to get in the vehicle or get off the vehicle so that a space for the user to get in or get off the vehicle is secured around a door of the vehicle by referring to map data, the door being used by the user when the user gets in or gets off the vehicle;
 upon stopping at the initial stop position candidate, compare a door openable distance to an obstacle distance between the door and an obstacle; 

 in response to determining that the obstacle distance is less than the door openable distance, determine a second stop position candidate moved from the initial stop position candidate by a predetermined distance so that the obstacle distance increases to be at least equal to the door openable distance, and set the second stop position candidate as the stop position.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661